COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-08-094-CR
 
 
TYRONE ALLEN                                                                   APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
           FROM THE 213TH
DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------
Appellant Tyrone Allen appeals his conviction and
sentence for possession of heroin.  We
affirm.




Appellant entered an open plea of guilty before
the trial court and received three years=
deferred adjudication probation.  The
State subsequently petitioned the trial court to proceed to adjudication,
alleging that appellant had violated five conditions of his probation.  At a hearing on the State=s
petition, appellant pleaded Anot true@ to four
of the allegations and Atrue@ to one
of them.  The trial court adjudicated
appellant guilty and sentenced him to twelve months=
confinement in state jail.
Appellant=s
court-appointed appellate counsel has filed a motion to withdraw as counsel and
a brief in support of that motion.  In
the brief, counsel avers that, in his professional opinion, the appeal is
frivolous.  In accordance with Anders
v. California,[2]
counsel presents as potential issues for review whether the trial court abused
its discretion in adjudicating appellant guilty and whether the trial court
abused its discretion by refusing appellant=s
request to replace his court-appointed attorney.  We gave appellant the opportunity to file a
pro se brief but he has not filed one. 
The State also has not filed a brief.
Once an appellant=s
court-appointed attorney files a motion to withdraw on the ground that the
appeal is frivolous and fulfills the requirements of Anders, this court
is obligated to undertake an independent examination of the record.[3]  Only then may we grant counsel=s motion
to withdraw.[4]




After having carefully reviewed the record and
counsel=s brief,
we agree with counsel that this appeal is wholly frivolous and without merit.[5]  Accordingly, we grant counsel=s motion
to withdraw and affirm the trial court=s
judgment.
 
PER
CURIAM
 
PANEL:  CAYCE, C.J.; McCOY and MEIER, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  February 19, 2009




[1]See Tex. R. App. P. 47.4.


[2]386 U.S. 738, 87 S. Ct.
1396 (1967).


[3]See Stafford v. State, 813 S.W.2d 503, 511
(Tex. Crim. App. 1991); Mays v. State, 904 S.W.2d 920, 922B23 (Tex. App.CFort Worth 1995, no
pet.).


[4]See Penson v. Ohio, 488 U.S. 75, 82B83, 109 S. Ct. 346, 351
(1988).


[5]See Bledsoe v. State, 178 S.W.3d 824, 827B28 (Tex. Crim. App.
2005); see also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App.
2006).